DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
2.	Replacement drawings, filed on February 14, 2022, have been fully considered. Replacement drawings are accepted, and objections to the drawings have been withdrawn.
3.	Applicant's arguments, filed on February 14, 2022, with respect to objections to claims 1, 4, 10, 13, 19, and 27-29 have been considered and are persuasive. Objections to claims 1, 4, 10, 13, 19, and 27-29 have been withdrawn, with the exceptions noted below.
4.	Applicant's arguments with respect to the 35 U.S.C. 112 rejection of claims 1-19 and 27-34 have been considered and are persuasive. Rejections of claims 1-19 and 27-34 under 35 USC 112 have been withdrawn.
5. 	Applicant's arguments regarding rejection of claims 1, 10, 19, and 27 under 35 U.S.C. 103 have been fully considered but they are not persuasive.
A. § 103 rejection of claim 1
Regarding claim 1, as amended, applicant argues claim 1 is in condition for allowance, because applied references Wei ‘283 (US 2015/0117283, “Wei ‘283”) and Horiuchi ‘072 (US 2019/0021072, “Horiuchi ‘072”) do not disclose “in response to receiving downlink data from the first cell during the time period T0: when the determined TTI length equals a first TTI value (TTI1), transmitting a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0; and when the determined TTI length equals a second TTI value (TTI2), transmitting a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during the time period T0” (See Remarks, page 12, lines 33-36, page 13, para 1).
Horiuchi ‘072 discloses that by shortening a TTI length and increasing the number of ACK/NACK signals improves outer loop control for selecting an MCS, rather than disclosing transmitting a first or second number of ACKS/NACK during a time period based on a first or second TTI length and in response to receiving downlink data during the time period (See Remarks, page 12, lines 28-32).
	Examiner respectfully disagrees. Examiner notes that Horiuchi ‘072 discloses a PUCCH receiving section that extracts an ACK/NACK signal from the received PUCCH signal, where the ACK/NACK signal is in response to the DL data signal (para 61). Thus, Horiuchi ‘072 discloses “in response to receiving downlink data from the first cell during the time period T0 […] transmitting a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0” and “in response to receiving downlink data from the first cell during the time period T0 […] transmitting a second minimum number (N2) of uplink feedback signals in an uplink of the first cell during the time period T0.” Further, examiner notes that Horiuchi ‘072 discloses that shortening the TTI length increases the number of times ACK/NACK signals are transmitted (para 82). Thus, Horiuchi ‘072 discloses that “when the determined TTI length equals a first TTI value (TTI1), transmitting a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0”, and Horiuchi ‘072 further discloses that, for a shortened TTI that is TTI2, “when the determined TTI length equals a second TTI value (TTI2), transmitting a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during the time period T0.” Therefore, Horiuchi ‘072 discloses “in response to receiving downlink data from the first cell during the time period T0: when the determined TTI length equals a first TTI value (TTI1), transmitting a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0; and when the determined TTI length equals a second TTI value (TTI2), transmitting a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during the time period T0”.
B. § 103 rejection of claims 10, 19, and 27
Regarding claims 10, 19, and 27, as amended, applicant argues the claims are allowable by virtue of reciting similar features as those discussed with respect to claim 1. Relevant limitations claimed in claim 1 are discussed above. Applicant does not present arguments regarding additional limitations claimed in claims 10, 19, and 27.

Claim Objections
6.	Claims 1, 10, 19, and 27 are objected to because of the following informalities:  
“Uplink feedback signals" in claim 1 (line 13), claim 10 (line 14), claim 19 (line 14), and claim 27 (line 15) should be replaced with - - the uplink feedback signals - - to be consistent with the first citation of “uplink feedback signals” in claim 1 (line 10), claim 10 (line 11), claim 19 (line 11), and claim 27 (line 12), respectively.

Claim Rejections - 35 USC § 103
7. 	The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1, 8-9, 10, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283 (US 2015/0117283, “Wei ‘283”), in view of Horiuchi ‘072 (US 2019/0021072, “Horiuchi ‘072”).
Regarding claims 1 and 10, Wei ‘283 discloses a wireless device (FIGS. 1 and 2; item 16) in communication with a first cell (FIG. 1, para 28; UE 16 communicates with base station 100, where the base station serves the serving cell 10) for acquiring system information (SI) of a second cell (FIG. 1, para 29 and 33; UE acquires system information (SI) of a target cell), 
the wireless device comprising processing circuitry (FIG. 2, para 40 and 90; controller 22 implemented with a processor) operable to: 
obtain a request to acquire SI of the second cell (para 34; upon receiving a measurement request, the UE obtains the SI); 
obtain the SI of the second cell using autonomous gaps during a time period (T0) (para 10, 34, and 39; the UE obtains the SI using autonomous gaps and in a duration of time);
receiving downlink data from the first cell during the time period T0 (para 41; UE receives downlink data from the network).
Although Wei ‘283 teaches receiving downlink data from the first cell during the time period T0, Wei ‘283 does not specifically disclose in response to receiving downlink data from the first cell during the time period T0: when the determined TTI length equals a first TTI value (TTI1), transmit a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0. Further, Wei ‘283 does not specifically disclose the first cell operable to use two or more transmission time intervals (TTIs), determine a TTI length used for 
Horiuchi ‘072 teaches the first cell operable to use two or more transmission time intervals (TTIs) (para 13; base station generates control information for a plurality of short TTIs; thus, the base station is operable to use the plurality of short TTIs), 
determine a TTI length used for wireless communication with the wireless device in the first cell (para 10-11 and 13; TTI length for a plurality of TTIs is shortened; base station transmits downlink control information (DCI) to a terminal for each of the plurality of the shortened TTIs; thus, TTI lengths for the plurality of shortened TTIs are determined); 
in response to receiving downlink data from the first cell during the time period T0: when the determined TTI length equals a first TTI value (TTI1), transmit a first minimum number (N1) of uplink feedback signals in an uplink of the first cell during the time period T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths); and 
when the determined TTI length equals a second TTI value (TTI2), transmit a second minimum number (N2) of uplink feedback signals in the uplink of the first cell during the time period T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths);
para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Wei ‘283’s wireless device in communication with a first cell for acquiring SI of a second cell, to include Horiuchi ‘072’s number of ACK/NACK signals that is different for different TTI lengths. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claims 8 and 17, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Wei ‘283 teaches wherein: T0 equals 150 ms (para 51; transmission period is 150 ms; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and/or 
when TTI1 equals 2-os, then N1 equals 465; and/or when TTI1 equals 4-os, then N1 equals 279; and/or when TTI1 equals 7-os, then N1 equals 164; and/or when TTI1 equals 14-os, then N1 equals 60.
Furthermore, Horiuchi ‘072 teaches the first cell is configured for frequency division duplex (FDD) operation (para 115; base station operates in FDD).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s base station that operates in FDD. The Horiuchi ‘072, para 10-11).
Regarding claims 9 and 18, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Horiuchi ‘072 teaches wherein the uplink feedback signals include hybrid automatic repeat request (HARQ) acknowledgment (ACK) and negative acknowledgement (NACK) signals (para 115; ACK/NACK signal is indicated on physical HARQ indicator channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s ACK/NACK signal that is indicated on the physical HARQ indicator channel. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
9.	Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Pelletier ‘605 (US 2018/0332605, “Pelletier ‘605”; Pelletier ‘605 was filed on November 4, 2016, claiming priority to US provisional application 62/250,791 filed on November 4, 2015, and thus Pelletier ‘605 was effectively filed before the claimed invention; further, the US provisional application 62/250,791 fully supports all citations made in the rejection from the Pelletier ‘605 reference).
Regarding claims 2 and 11, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell.
Pelletier ‘605 teaches wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell (para 97; terminal determines TTI duration in downlink and uplink). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Pelletier ‘605’s terminal that determines TTI duration in downlink and uplink. The motivation for doing so would have been to enable multiplexing transmissions associated with different TTI lengths, including shortened TTI (Pelletier ‘605, para 1-2).
10.	Claims 3-4 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Lee ‘258 (US 2013/0272258, “Lee ‘258”).
Regarding claims 3 and 12, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Wei ‘283 teaches wherein the processing circuitry is operable to obtain the SI of the second cell by measuring signals in a number of measurement gaps (para 6 and 31-32; terminal obtains SI during a measurement gap in a discontinuous reception (DRX) cycle).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose the processing circuitry is further operable to: when the wireless device is not able to transmit N1 or N2 uplink feedback signals during T0, reduce the number of measurement gaps or increase T0.
Lee ‘258 teaches the processing circuitry is further operable to: 
when the wireless device is not able to transmit N1 or N2 uplink feedback signals during T0, reduce the number of measurement gaps or increase T0 (FIG. 33, para 251; the period during which ACK/NACK feedback is repeatedly transmitted increases as the number of ACK/NACK repetitions increases; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Lee ‘258’s period during which ACK/NACK feedback is repeatedly transmitted increasing as the number of ACK/NACK repetitions increases. The motivation for doing so would have been to effectively allocate resources and transmit control information (Lee ‘258, para 4).
Regarding claims 4 and 13, Wei ‘283 in combination with Horiuchi ‘072 and Lee ‘258 discloses all the limitations with respect to claims 3 and 12, respectively, as outlined above.
Further, Wei ‘283 teaches wherein the measurement gaps comprise autonomous gaps created by the wireless device in at least the first cell during time T0 (para 8; terminal schedules an autonomous gap to receive SI of the target cell). 
11.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Yamamoto ‘138 (US 2017/0156138, “Yamamoto ‘138”).
Regarding claims 6 and 15, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is shorter than 1 ms (para 3; shortened TTI has a length of 0.5 msec).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Horiuchi ‘072’s shortened TTI that has a length of 0.5 Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose N1 is greater than 60.
Yamamoto ‘138 teaches N1 is greater than 60 (para 112; ACK/NACK signal is transmitted repeatedly, where the number of repetitions is greater than 1; thus, Yamamoto ‘138 teaches a number of ACK/NACK signal repetitions greater than 60). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined wireless device of Wei ‘283 and Horiuchi ‘072, to include Yamamoto ‘138’s number of repetitions that is greater than 1. The motivation for doing so would have been to design PUCCH resources that do not conflict with one another, when operating in MTC coverage enhancement mode (Yamamoto ‘138, para 18).
12.	Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Chen ‘540 (US 2016/0227540, “Chen ‘540”).
Regarding claims 7 and 16, Wei ‘283 in combination with Horiuchi ‘072 discloses all the limitations with respect to claims 1 and 10, respectively, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell.
Chen ‘540 teaches wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell (para 44; the number of HARQ processes depends on the TDD DL/UL subframe configuration).
Chen ‘540, para 7).
13.	Claims 19, 27, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, and further in view of Atefi ‘423 (US 2018/0376423, “Atefi ‘423”).
Regarding claims 19 and 27, Wei ‘283 discloses a network node of a first cell (FIG. 1, para 28; base station 100 serving a cell 10) capable of configuring a wireless device to acquire system information (SI) of a second cell (para 9; base station configures a terminal by sending a measurement request to acquire system information), 
the network node comprising processing circuitry (FIG. 1, para 90; base station is implemented with a processor) operable to:
configure the wireless device to acquire SI of the second cell using autonomous gaps during a time period T0 (para 9-10 and 39; base station configures a terminal by sending a measurement request to acquire system information using autonomous gaps and in a duration of time).
However, Wei ‘283 does not specifically disclose the first cell operable to use two or more transmission time intervals (TTIs), determine a TTI length used for wireless communication with the wireless device in the first cell; when the determined TTI length equals a first TTI value (TTI1), receive a first minimum number (N1) of uplink feedback signals from the 
Horiuchi ‘072 teaches the first cell operable to use two or more transmission time intervals (TTIs) (para 13; base station generates control information for a plurality of short TTIs; thus, the base station is operable to use the plurality of short TTIs),
determine a TTI length used for wireless communication with the wireless device in the first cell (para 10-11 and 13; TTI length for a plurality of TTIs is shortened; base station transmits downlink control information (DCI) to a terminal for each of the plurality of the shortened TTIs; thus, TTI lengths for the plurality of shortened TTIs are determined); 
when the determined TTI length equals a first TTI value (TTI1), receive a first minimum number (N1) of uplink feedback signals from the wireless device during the time period T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths); and 
when the determined TTI length equals a second TTI value (TTI2), receive a second minimum number (N2) of uplink feedback signals from the wireless device during the time period T0 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted; thus, the number of ACK/NACK signals is different for different TTI lengths);
wherein TTI1 is a shorter duration than TTI2 and N1 is greater than N2 (para 61 and 82; ACK/NACK signals are transmitted in response to DL data signals; shortening the TTI length increases the number of times ACK/NACK signals are transmitted). 
Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 does not specifically disclose transmit a continuous allocation of downlink data to the wireless device during the time period T0.
Atefi ‘423 teaches transmit a continuous allocation of downlink data to the wireless device during the time period T0 (para 5 and 61; access point (AP) transmits data on the DL continuously).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283 and Horiuchi ‘072, to include Atefi ‘423’s AP that transmits data on the DL continuously. The motivation for doing so would have been to improve user experience by providing faster DL/UL speed, reduce latency, and decrease power consumption (Atefi ‘423, para 3).
Regarding claim 33, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
Further, Wei ‘283 teaches wherein: T0 equals 150 ms (para 51; transmission period is 150 ms; examiner notes the use of alternative language; for rejection purposes, only one of the alternative limitations must be disclosed by prior art); and/or 
or when TTI1 equals 4-os, then N1 equals 279; and/or when TTI1 equals 7-os, then N1 equals 164; and/or when TTI1 equals 14-os, then N1 equals 60.
Furthermore, Horiuchi ‘072 teaches the first cell is configured for frequency division duplex (FDD) operation (para 115; base station operates in FDD).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s base station operates in FDD. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
Regarding claim 34, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
Further, Horiuchi ‘072 teaches wherein the uplink feedback signals include hybrid automatic repeat request (HARQ) acknowledgment (ACK) and negative acknowledgement (NACK) signals (para 115; ACK/NACK signal is indicated on physical HARQ indicator channel).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s ACK/NACK signal that is indicated on physical HARQ indicator channel base station operates in FDD. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
14.	Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Pelletier ‘605.
Regarding claim 28, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell.
Pelletier ‘605 teaches wherein the processing circuitry is operable to determine the TTI length by determining one of an uplink TTI length used in the first cell and a downlink TTI length used in the first cell (para 97; terminal determines TTI duration in downlink and uplink). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Pelletier ‘605’s terminal that determines TTI duration in downlink and uplink. The motivation for doing so would have been to enable multiplexing transmissions associated with different TTI lengths, including shortened TTI (Pelletier ‘605, para 1-2).
15.	Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Lee ‘258.
Regarding claim 29, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose the processing circuitry further operable to, when the network node does not receive N1 or N2 uplink feedback signals during T0, increase T0.
Lee ‘258 teaches the processing circuitry further operable to, when the network node does not receive N1 or N2 uplink feedback signals during T0, increase T0 (FIG. 33, para 251; the period during which ACK/NACK feedback is repeatedly transmitted increases as the number of ACK/NACK repetitions increases). 
Lee ‘258, para 4).
16.	Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Yamamoto ‘138.
Regarding claim 31, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 27, as outlined above.
Further, Horiuchi ‘072 teaches wherein TTI1 is shorter than 1 ms (para 3; shortened TTI has a length of 0.5 msec).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Horiuchi ‘072’s shortened TTI that has a length of 0.5 msec. The motivation for doing so would have been to address the problem of reduced system throughput when a shortened TTI length is used (Horiuchi ‘072, para 10-11).
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose N1 is greater than 60.
Yamamoto ‘138 teaches N1 is greater than 60 (para 112; ACK/NACK signal is transmitted repeatedly, where the number of repetitions is greater than 1; thus, Yamamoto ‘138 teaches a number of ACK/NACK signal repetitions greater than 60). 
Yamamoto ‘138, para 18).
17.	Claims 32 is rejected under 35 U.S.C. 103 as being unpatentable over Wei ‘283, in view of Horiuchi ‘072, further in view of Atefi ‘423, and further in view of Chen ‘540.
Regarding claim 32, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 discloses all the limitations with respect to claim 29, as outlined above.
However, Wei ‘283 in combination with Horiuchi ‘072 and Atefi ‘423 does not specifically disclose wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell.
Chen ‘540 teaches wherein N1 and N2 are dependent on a time division duplex (TDD) uplink/downlink subframe configuration of the first cell (para 44; the number of HARQ processes depends on the TDD DL/UL subframe configuration).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to add features to the combined network node of Wei ‘283, Horiuchi ‘072, and Atefi ‘423, to include Chen ‘540’s number of HARQ processes that depends on the TDD DL/UL subframe configuration. The motivation for doing so would have been to address the problem of reduced likelihood of correctly decoding data and resulting reduced throughput, when a UE communicates with a large number of component carriers for carrier aggregation (Chen ‘540, para 7).

Conclusion
Internet Communication
	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, https://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only. (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.0.

	 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Thier can be reached on (571)272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEVENA ZECEVIC SANDHU/Examiner, Art Unit 2474   
/MICHAEL THIER/Supervisory Patent Examiner, Art Unit 2474